DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 04/26/2022 
Claims 1,-9, and 14-19 are amended. Claims 10-13 have been cancelled. Claims 20-28 have been added. Claims 1-9 and 14-28 are currently pending and have been examined. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, and 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites: “instructions executable by the transaction coordinator processor to perform a method, the method comprising: receiving, by the one or more communication interfaces, details of a transaction from the vendor processor ….” 
Claim 1 is indefinite because it is unclear how instructions executed by a processor to perform a method includes method steps done by the one or more communication interfaces, and not the processor. Other steps exist in the claim that cause similar confusion because the steps are performed by the interfaces when the instructions are executed by the processor.
Claim 22 recites limitations substantially similar to that discussed above and is rejected accordingly.

	Claim 4 recites: “wherein authentication the card reader comprises”.
	Examiner considers that one of ordinary skill in the art would be unclear as to what is being ‘authenticated’ as only the processor (not the ‘card reader’) is being claimed as part of the apparatus. Therefore, any steps performed by the ‘card reader’ are outside the scope of the apparatus.

	Claim 14 recites: “receiving, by a transaction coordinator processor by a communication interface, details of a transaction from a vendor processor.” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what element is “receiving.” Is it the “transaction coordinator processor” or the “communication interfaces” or both? The lack of clarity causes the claim to become indefinite.
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-9, 14-19, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Itwaru (US2013/0211929) and further in view of Schwarzkopf (US2014/0058927).

Regarding claim 14, Itwaru teaches: A method for smart card transactions, comprising: 
	receiving, by a transaction coordinator processor  (e.g., transaction payment processing system 14) by a communication interface, details of a transaction from a vendor processor; (Fig. 2, Items 13 and 24, [0048] Referring to FIG. 2, shown is a receipt module 40 of the payment application 16 receiving transaction data of the merchant transaction request 24, such that the transaction data can include data such as but not limited to:)
	identifying, by the transaction coordinator processor, a client computer having a processor, from the details of the transaction; (Fig. 3, [0040] For example, the network communications protocol 50 includes rules for data formats for data exchange and rules for network address formats for data exchange that identify both the sender network 11 address and the intended receiver(s) network 11 address. [0048] Referring to FIG. 2, shown is a receipt module 40 of the payment application 16 receiving transaction data of the merchant transaction request 24, such that the transaction data can include data such as but not limited to: transaction amount; currency; merchant identification information used to uniquely identify the merchant with the transaction payment processing system 14)
	connecting a smart card reader (e.g. card reader module 42) to the client computer (e.g. computing device 12) ; (Fig. 1, 2,and 3)
	authenticating, by the transaction coordinator processor (e.g., transaction payment processing system 14), the card reader using details of the transaction; ([0051] The cryptogram of the response data 28 can be defined as the encrypted value based on specific inputs for an individual card and transaction that makes each transaction unique. Since only the chip 19 itself can create a valid cryptogram, the authorizing host (e.g. the payment processing system 14) can confirm that the actual card is present during processing of the transaction between the computer device 12 and the card 20 during interaction of the cardholder with the merchant system 13.)
	receiving, by the transaction coordinator processor by the communication interface from the smart card reader (e.g. card reader module 42 of computing device 12), a cryptogram authorizing the transaction from a smart card placed within the smart card reader; ([0024] The PIN authentication request 26 including PIN data 27 is preferably entered by the user via the user interface 104 (see FIG. 3) of the computer device 12 (it is noted that sending the data 24 can be done together or separately with the PIN authentication request 26) instead of using any data entry interface of the merchant system 13 (e.g. POS keypad), and receive cryptogram data 28 (for example including payment card account number and expiry date) from the chip 19 in a transaction response 29 (cryptogram) that includes or is otherwise separate from PIN confirmation data 30 (i.e. indicating submitted PIN data 27 matches PIN information 23 stored on the chip 19).
	transmitting, by the transaction coordinator processor by the communication interface, the [PIN confirmation data] and the cryptogram to a payment server processor to carry out the transaction; and ([0025] Further, the confirmation request 26 can include chip commands (further described below) used by the computer hardware 21 of the chip 19 understand and confirm the submitted PIN data 27. The payment application 16 is also configured to send over a communications network 11, using a network communications protocol 50 (e.g. TCP/IP, HTTP, HTTPS, etc.), a transaction authorization request 32 to the payment transaction processing system 14 (either directly or via the merchant system 13), such that the transaction authorization request 32 includes both the cryptogram data 28 and the PIN confirmation data 30
	Itwaru does not explicitly teach sending the cryptogram and transaction data at the same time, Itwaru does teach sending details of the transaction along with the encrypted card number )[0050] It is recognized that the response data 28 created by the hardware 21 of the chip 19 can represents the digital signature of the transaction details which can be checked in real time by the card issuer (i.e. the transaction payment processing system 14). For example, the response data 28 can include the encrypted value embodying card number, card and/or expiry date, in addition to selected data of the expected transaction data submitted in the transaction request 25). Therefore, it would be obvious to one of ordinary skill in the art, at the time of the instant application, to include sending various data including the cryptogram, PIN, and other payment data.
	receiving, by the transaction coordinator processor by the communication interface, confirmation of the transaction from the payment server processor ([0025] Upon receipt of the transaction authorization request 32 by the payment transaction processing system 14, the payment transaction processing system 14 generates a transaction authorization code 34 and then sends over the network 11 the transaction authorization code 34 (e.g. indicating transaction authorization request 32 is either approved or declined) to the merchant system 13 (either directly or via the computer device 12).

Itwaru does not explicitly teach:
	forming, by the transaction coordinator processor and a reader processor, a secure communication channel between the smart card reader and the transaction coordinator;

However, Schwarzkopf, explicitly teaches:
	forming, by the transaction coordinator processor and a reader processor, a secure communication channel between the smart card reader and the transaction coordinator; ([0035] Any or all communications may be secured (e.g., encrypted) or unsecured, as is known in the art. Each of the merchant 202, point-of-sale (PoS) 204, payment system 206, payment service providers 206a-206n, receipt system 208, and user 210 can include a personal computer, a server, a work station, a tablet, a mobile device, a cloud computing environment, an application or a module running on any of these platforms, and/or the like.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the secure communication of Schwarzkopf in order to insure proper completion and security of the transaction in the case that the first cryptogram fails to transmit or in the case that additional details are needed.
	Regarding claim 1 and 22, Apparatus claim 1 and 22 is rejected under the same rationale as claim 14.

Regarding claim 2, Itwaru, in view of Schwarzkopf teaches: The apparatus of claim 1, wherein the instructions executable by the transaction coordinator processor (e.g., transaction payment processing system 14) further comprises:
	performing smart card reader terminal tasks ([0048] and [0050]
	Examiner notes that one of ordinary skill in the art would understand that ‘smart card reader terminal tasks include:
read and write information 
process personal information, access control, authentication and financial transactions.
Communicate with other devices
Therefore, it is clear that the transaction payment process system 14 performs smart card reader terminal tasks.
	Regarding claim 27, Apparatus claim 27 is rejected under the same rationale as claim 2.

Regarding claim 3, Itwaru does not explicitly teach: The apparatus of claim 1, wherein instructions executable by the transaction coordinator processor further comprises 
	encrypting the confirmation transmitted to the vendor processor and the customer processor ([0050] The response data 28 of the transaction response 29 can include the appropriate cryptogram (e.g. digital signature or encrypted value). It is recognized that the response data 28 created by the hardware 21 of the chip 19 can represents the digital signature of the transaction details which can be checked in real time by the card issuer (i.e. the transaction payment processing system 14). For example, the response data 28 can include the encrypted value embodying card number, card and/or expiry date, in addition to selected data of the expected transaction data submitted in the transaction request 25).
	However, one of ordinary skill in the art would consider the encryption of data to be a standard design feature of well-known utility. Therefore, the subject matter of claim 3 is considered to have been available to the public before the effective filing date of the claimed invention.
 	The portion of the limitation which recites “transmitted to the vendor processor and the customer processor”, found in the encrypting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	Regarding claim 25, Apparatus claim 25 is rejected under the same rationale as claim 3.

Regarding claim 16, Itwaru, in view of Schwarzkopf teaches: The method of claim 14, wherein authenticating the card reader by the transaction coordinator comprises:
	transmitting the transaction details and an initial cryptogram applied to a sub-group of the details of the transaction to the customer computer processor and a user application; ([0050] The card reader module 42 collects the expected transaction data from the merchant transaction request 24 and any expected additional data (e.g. identification information of the individual cardholder, information identifying the mobile device, identification information of a network address of the payment processing system used by the cardholder), if any, and sends the collected transaction data via the communication interface 102 (e.g. using the wireless communication protocols 52 to generate the initiator RF carrier field) to the chip 19 as a transaction request 25 (e.g. a cryptogram request).
	The portion of the limitation which recites “applied to a sub-group of the details of the transaction to the customer computer processor and a user application”, found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s). 
	receiving a supplementary cryptogram (e.g.TC, ARQC, or AAC) from the reader processor, said supplementary cryptogram comprising the initial cryptogram; ([0050] For example, the transaction request 25 can include one or more Terminal action codes (TACs), including a generate application cryptogram command. Based on a decision (offline, online, decline) of the card reader module 42, the transaction request 25 can include a request of one of the following encrypted vales (e.g. cryptograms) generated from the chip 19: Transaction certificate Transaction certificate (TC)--Offline approval; Authorization Request Cryptogram (ARQC)--Online authorization; or Application Authentication Cryptogram (AAC)--Offline decline.)
	The portion of the limitation which recites “said supplementary cryptogram comprising the initial cryptogram”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	determining the card reader authentication by using the supplementary cryptogram; and ([0050] For example, the transaction request 25 can include one or more Terminal action codes (TACs), including a generate application cryptogram command. Based on a decision (offline, online, decline) of the card reader module 42, the transaction request 25 can include a request of one of the following encrypted vales (e.g. cryptograms) generated from the chip 19: Transaction certificate Transaction certificate (TC)--Offline approval; Authorization Request Cryptogram (ARQC)--Online authorization; or Application Authentication Cryptogram (AAC)--Offline decline.)
	transmitting an authentication result to the reader processor and the customer computer processor ([0050] The card reader module 42 expects to receive response data 28 as one or more Issuer action codes (IACs), which are provided in the transaction response 29 transmitted by the hardware 21 of the chip 19 through modulation (i.e. by the antenna of the target chip 19) of the existing carrier field (i.e. initially generated by the antenna of the wireless communication interface 102). The response data 28 of the transaction response 29 can include the appropriate cryptogram (e.g. digital signature or encrypted value). It is recognized that the response data 28 created by the hardware 21 of the chip 19 can represents the digital signature of the transaction details which can be checked in real time by the card issuer (i.e. the transaction payment processing system 14).
	Regarding claim 4 and 26, apparatus claim 4  and 26 is rejected under the same rationale as claim 16.

Regarding claim 5, Itwaru, in view of Schwarzkopf teaches: The apparatus of claim 1, wherein instructions executable by the transaction coordinator processor further comprises:
	transmitting the transaction details over a communication channel separate from the channel used in providing the details to the transaction coordinator processor from the vendor processor (Fig. 1, Items 24, 32, and 34 denote various channels of communication)

Regarding claim 6, Itwaru, in view of Schwarzkopf teaches: The apparatus of claim 1, wherein 
	the transaction coordinator processor does not store secret information required for verification of smart cards (Fig. 2, Pin Information 23 is stored on the smart card chip 19 and cryptogram 28 is generated using secret keys inside the chip 19, [0051-0052]).

Regarding claim 17, Itwaru, in view of Schwarzkopf teaches: The method of claim 14, wherein the processor is configured to 
	select a payment server processor from a plurality of payment server processors to which to transfer the details of the transaction and the cryptogram, for each transaction ([0061]). Examiner notes that one of ordinary skill in the art, from reading the reference would understand that the processing system comprises one or more processing servers. The selection of any of the plurality of processing servers would therefore be implied. Therefore, Itwaru reasonably reads to the above limitation.
	Regarding claim 17, method claim 17 is rejected under the same rationale as claim 7.

Regarding claim 18, Itwaru does not explicitly teach the following limitation, however, Schwarzkopf teaches: The method of claim 14, wherein the processor is configured to 
	select the payment service processor responsive to an estimated charge of each of the plurality of payment service processors for carrying out the transaction ([0019] “the PSP acceptance criterion can specify that the PSP should only receive requests from merchants having at least a pre-specified average transaction amount. As another example, the PSP acceptance criterion can specify that the PSP should only receive requests from merchants that provide a bank routing number (i.e. the PSP can have mandatory information requirements”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the options for Merchants in order to insure only the acceptance of transactions that the PSP wants to process.  AS Schwarzkopf states: 
	Using a PSP can benefit merchants in various ways, including: connectivity to multiple payment networks; independence from managing technical and business relationships with each payment network; further transaction security due to regulatory oversight of PSPs and any risk management services provided by the PSPs. Examples of current PSPs include PayPal.TM., Amazon Payments.TM., Braintree, LevelUp, Dwolla, First Data.TM., Chase Paymentech.TM., Merchant Warehouse, and so on.
	Regarding claim 8, apparatus claim 8 is rejected under the same rationale as claim 18.


Regarding claim 19, Itwaru does not explicitly teach the following limitation, however, Schwarzkopf teaches: The method of claim 14, wherein the processor is configured to 
	select the payment service processor responsive to an estimated current response time of each of the plurality of payment service processors ([0023] In response to transmitting the portion of the merchant information the PSP management system receives PSP bid information (e.g. a bid for the merchant's transaction business) from each PSP, and communicates this merchant-specific PSP information to the merchant. The PSP information can include, for example, the PSP's proposed per-transaction fee, any additional fees, and/or the like. In some embodiments, the PSP information received by the PSP management system is specific to the merchant request, i.e. is merchant-specific PSP information.)
	Examiner notes that one of ordinary skill in the art from reading the reference would understand that it would be reasonable to include time response in the PSP information supplied to the Merchant for the purposes of bidding the merchant’s business.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the options for Merchants in order to insure only the acceptance of transactions that the PSP wants to process.  AS Schwarzkopf states: 
	Using a PSP can benefit merchants in various ways, including: connectivity to multiple payment networks; independence from managing technical and business relationships with each payment network; further transaction security due to regulatory oversight of PSPs and any risk management services provided by the PSPs. Examples of current PSPs include PayPal.TM., Amazon Payments.TM., Braintree, LevelUp, Dwolla, First Data.TM., Chase Paymentech.TM., Merchant Warehouse, and so on.

	Regarding claim 9, apparatus claim 9 is rejected under the same rationale as claim 19.
Regarding claim 15, Itwaru, in view of Schwarzkopf teaches: The method of claim 14, further comprising 
	transmitting, by the processor, through the communication interface, confirmation of the transaction to both the vendor processor (e.g. merchant system 13) and the client computer (e.g. computer device 12), ([0025] The payment application 16 is also configured to send over a communications network 11, using a network communications protocol 50 (e.g. TCP/IP, HTTP, HTTPS, etc.), a transaction authorization request 32 to the payment transaction processing system 14 (either directly or via the merchant system 13), such that the transaction authorization request 32 includes both the cryptogram data 28 and the PIN confirmation data 30. Upon receipt of the transaction authorization request 32 by the payment transaction processing system 14, the payment transaction processing system 14 generates a transaction authorization code 34 and then sends over the network 11 the transaction authorization code 34 (e.g. indicating transaction authorization request 32 is either approved or declined) to the merchant system 13 (either directly or via the computer device 12).

Claims 20-21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Itwaru (US2013/0211929), Schwarzkopf (US2014/0058927) and further in view of Brown et, al, (US2007/0251997) “Brown”

Regarding claim 20, Itwaru teaches: The apparatus of claim 1, 
wherein the smart card reader comprises:
authenticating the card reader comprises: 
	receiving, by the one or more communication interfaces, a connection to the secure communication channel; ([0035] Any or all communications may be secured (e.g., encrypted) or unsecured, as is known in the art. Each of the merchant 202, point-of-sale (PoS) 204, payment system 206, payment service providers 206a-206n, receipt system 208, and user 210 can include a personal computer, a server, a work station, a tablet, a mobile device, a cloud computing environment, an application or a module running on any of these platforms, and/or the like.)

Neither Itwaru nor Schwarzkopf teaches
	 a memory storing an authentication code of the smart card reader, and 
	transmitting, by the one or more communication interfaces, a challenge to the card reader;
	receiving, by the one or more communication interfaces, an encrypted secret key from the reader processor;
	decrypting the secret key; determining authentication of the reader; and
	transmitting, by the one or more communication interfaces, an authentication result

However, Brown teaches:
a memory storing an authentication code of the smart card reader, and ([0042] The password also prevents an attacker from being able to connect debugging tools to the smart card reader 104 to extract the master connection key. The password verification code provided in the smart card reader memory 328 may be executed to verify the connection password during future transactions.)
	transmitting, by the one or more communication interfaces, a challenge to the card reader; ([0043] In addition, if the connection password is changed by the user using one connecting device 250, preferably all other devices (in this example the other computing device 250 and the mobile device 102) are disconnected and will be challenged for the new connection password when they attempt to reconnect to the smart card reader 104.)
	receiving, by the one or more communication interfaces, an encrypted secret key from the reader processor; ([0015] A smart card 108 is shown inserted into smart card reader 104. A smart card may have a form factor of a credit card and may include a semiconductor device. The semiconductor device may include a memory that can be programmed with a secret key and with an authentication certificate, and may include a decryption engine, e.g., a processor and/or dedicated decryption logic. The smart card's functionality may be embedded in a device having a different form factor and being capable of communicating over an additional communication protocol, for example a Universal Serial Bus (USB) device.)
	decrypting the secret key; determining authentication of the reader; and ([0015] A smart card 108 is shown inserted into smart card reader 104. A smart card may have a form factor of a credit card and may include a semiconductor device. The semiconductor device may include a memory that can be programmed with a secret key and with an authentication certificate, and may include a decryption engine, e.g., a processor and/or dedicated decryption logic. The smart card's functionality may be embedded in a device having a different form factor and being capable of communicating over an additional communication protocol, for example a Universal Serial Bus (USB) device.)
	transmitting, by the one or more communication interfaces, an authentication result ([0044] for example, the smart card reader 104 or the connecting device 102 or 250 may be configured to wait a maximum period of time for a next step in the method outlined in FIG. 4 to be executed. In the event of a timeout due to any cause, for example one of the devices moving out of range and causing the wireless link 106 or 256 to be dropped, the pairing process may be aborted and the reader display 110 may be cleared, or the PIN or secure pairing key stored by the connecting device 102 or 250 and by the reader 104 may be erased, with the result that the pairing process must be restarted.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the secure communication of Schwarzkopf and secrets stored on the smart card reader of Brown in the case that the smart card reader needs to be authenticated by transmitting and comparing secrets or in the case that additional details are needed.
	Regarding claim 21, method claim 21 is rejected under the same rationale as claim 20.


Regarding claim 28, Brown teaches: The payment processing system of claim 22, wherein 
	the memory of the smart card deletes the transaction details once the transaction is completed ([0046] The connection-specific settings may include a reader ID, which identifies the last connected reader by its ID number; a connected indicator for indicating whether the relevant device is currently connected to the reader 104; and one or more timeout setting for determining when and if pairing information should be cleared from the smart card reader in respect of a connection. For example, an erase key timeout setting may be used to determine how long after a wireless connection is dropped that the corresponding pairing information is cleared.) 	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the secure communication of Schwarzkopf and secrets stored on the smart card reader of Brown in the case that the smart card reader needs to be authenticated by transmitting and comparing secrets or in the case that additional details are needed.

Response to Arguments
	Applicant argues on pages 14-20 of the response that the Examiner has not correctly shown a Prima Fascia case of obviousness in a general manner. 
	Examiner acknowledges applicant’s arguments but respectfully disagrees. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified new sections of Itwaru and Schwarzkopf and an additional newly cited reference, Brown, that teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Itwaru, Schwarzkopf nor Brown they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685